Exhibit 10.38

TRANSITIONAL EMPLOYMENT AGREEMENT

This Transitional Employment Agreement (“Agreement”) is entered into by and
between Amarin Corporation (“Company”) and Declan Doogan (“Executive”) as of the
Effective Date (as defined below).

WITNESSETH:

WHEREAS, Executive is currently employed by the Company as its Interim Chief
Executive Officer (“Interim CEO”);

WHEREAS, the Company is in the process of hiring a new Chief Executive Officer
(“New CEO”);

WHEREAS, Executive and the Company have mutually agreed that Executive’s role at
the Company will change as of the first day of the New CEO’s employment by the
Company (“New CEO Commencement Date”) and that, as of September 1, 2010,
Executive will become the Company’s part-time Chief Medical Officer (“Part-time
CMO”); and

WHEREAS, Executive and the Company now desire to extinguish all prior agreements
relating to terms and conditions of Executive’s employment including without
limitation the agreement between the Executive and the Company dated April 28,
2008 as amended by the letter agreement dated May 16, 2008 (together the “Prior
Employment Agreement”), except to the extent certain provisions of the Prior
Employment Agreement are expressly preserved and incorporated into this
Agreement, and replace all such agreements with this Agreement which sets forth
the terms and conditions of the Executive’s transition to the Part-time CMO role
and related terms and conditions of employment.

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, Executive and the Company agree as follows:

1. Employment Prior to September 1, 2010. Until September 1, 2010, Executive
will continue to be employed by the Company as a regular full time, at-will
employee, and will be paid at under the terms and conditions set forth in
Section 8 (as modified by Section 3 of the May 16, 2008 Amendment which sets
forth a monthly salary rate of pay based on $500,000 per annum) and Section 9
(which sets forth a car allowance) of the Prior Employment Agreement, provided
that Executive shall be eligible for a discretionary bonus based on a target of
$166,000 (50% of Executive’s base salary between January, 2010 through
September 1, 2010) (“Pro Rata Bonus”). The Pro Rata Bonus, if any, shall be paid
at the same time bonuses are paid for the Company’s other senior executives, but
in no event later than March 15, 2011. Executive shall continue to accrue
vacation at the rate of 24 days per year until September 1, 2010. Unless
otherwise directed by the Company, Executive shall continue to perform duties
and provide services to the Company as the Company’s Interim CEO until the New
CEO Commencement Date and thereafter shall assist with transitional duties until
he becomes Part-time CMO on September 1, 2010 By entering into this Agreement,
Executive resigns from all officer positions with the Company and its
subsidiaries and affiliates effective as of the New CEO



--------------------------------------------------------------------------------

Commencement Date except that he shall have the position and title of Chief
Medical Officer commencing on September 1, 2010.

2. Employment After September 1, 2010. Effective September 1, 2010, Executive
will become the Company’s Part-time CMO. In such capacity, Executive will report
directly to the Company’s New CEO. As Part-time CMO, Executive will work on a
part-time basis of at least two days per week and will have duties and
responsibilities as determined by the Company’s New CEO and/or the Company’s
Board of Directors (“Board”). Executive’s principal place of employment shall be
maintained within the Continental United States. For purposes of this Agreement
the period of employment beginning on September 1, 2010 and continuing through
December 31, 2012, unless Executive’s employment is terminated before that date,
shall be referred to as the “Continued Employment Period.”

3. Payments and Benefits to Executive During the Continued Employment Period.
The Executive shall be entitled to the following compensation during the
Continued Employment Period and to no other pay or benefits:

(a) Salary. During the Continued Employment Period, the Executive will be paid a
monthly salary at the rate of $200,000 per year, subject to applicable
deductions and withholdings. As a part-time exempt employee, Executive will
perform services on a schedule consistent with forty percent (40%) of that of a
full-time exempt employee, which shall include two work days per week. At its
option, the Company may elect to increase this percentage to sixty percent
(60%), which shall include three days per week, in which case the Executive’s
Salary will be increased to the rate of $300,000 per year.

(b) Equity. During the Continued Employment Period, Executive shall continue to
vest in all stock options and other equity-based compensation awards
(“Executive’s Equity”) consistent with the terms and conditions of the Company’s
stock option and incentive plan (“Stock Option Plan”) and the relevant award
agreements related to such grants (collectively, “Equity Award Agreements”). The
Executive acknowledges and agrees that the following represents all of the
Executive’s equity interests in the Company:

 

Grant Date

   Strike Price      Total Number
of Shares      Number of
Vested Shares      Number of Unvested
Shares  

April 9, 2007

   $ 4.40         65,000         65,000         0   

May 20, 2008

   $ 2.60         400,000         266,667         133,333   

December 21, 2009

   $ 1.35         1,170,000         292,500         877,500   

(c) None of Executive’s shares have been exercised. Executive shall have the
right to exercise any vested shares until the earlier of (i) ninety (90) days
from the last day of

 

2



--------------------------------------------------------------------------------

Executive’s employment and (ii) the expiration of the option, which is ten years
from the Grant Date (in either event the “Exercise Period”).

(d) Other Benefits. During the Continued Employment Period, Executive shall be
entitled to the following benefits and payments:

(i) Executive will be entitled to continue to be reimbursed for his health
insurance at the rate of approximately $364 per month (subject to adjustment
consistent with the applicable Pfizer plan). Executive’s eligibility to
participate as a part-time employee in the Company’s group benefit plans that
are provided by the Company from time to time shall be subject to the terms and
conditions of those plans.

(ii) The Company shall reimburse Executive for all reasonable expenses that he
is or was authorized to incur while carrying out his duties on behalf of the
Company, including for the avoidance of doubt, reasonable travel and
accommodation costs (consistent with Company policy).

(iii) Executive will not accrue vacation or paid time off as a part-time
employee provided, however, Executive will be permitted to use any paid time off
he accrues prior to September 1, 2010 during the Continued Employment Period.

4. Termination of Employment. Executive’s employment at the Company will end on
December 31, 2012, provided however, Executive’s employment may end on an
earlier date if terminated by the Company for Cause or if terminated due to the
Executive’s death or disability subject to the following:

(a) Termination by the Company for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Executive constituting an act of material
misconduct in connection with the performance of the Employee’s duties,
including, without limitation, misappropriation of funds or property of the
Company other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of (A) any
felony; or (B) a misdemeanor involving moral turpitude, deceit, dishonesty or
fraud; (iii) any conduct by the Executive that would reasonably be expected to
result in material injury or reputational harm to the Company or any of its
subsidiaries and affiliates if the Executive were retained in the Employee’s
position; (iv) continued non-performance or unsatisfactory performance by the
Executive of the Employee’s responsibilities as reasonably determined by the
Company’s Board of Directors; (v) a breach by the Executive of any of the
provisions contained this Agreement including, without limitation, any of the
Restrictive Covenants; (vi) a material violation by the Executive of any of the
Company’s written employment policies or procedures provided that, provided that
other than in the case of clause (B) above or other noncurable events, Executive
is provided with written notice and fifteen (15) days to cure.

(b) Other Terminations: If Executive’s employment ends as scheduled on
December 31, 2012 or prior to that date due to a termination of Executive’s
employment by the Company for Cause or if terminated due to the Executive’s
death or disability, Executive shall be entitled to salary through the last day
of employment but shall not be entitled to any other

 

3



--------------------------------------------------------------------------------

compensation. With respect to the Equity, the Executive will cease vesting as of
the last day of his employment and may exercise his vested Equity during the
Exercise Period.

5. General Release of Claims. Executive hereby irrevocably and unconditionally
releases, acquits and forever discharges the Company, its affiliated and related
entities, its and their respective predecessors, successors and assigns, its and
their respective employee benefit plans and fiduciaries of such plans, and the
current and former officers, directors, shareholders, employees, attorneys,
accountants and agents of each of the foregoing in their official and personal
capacities (collectively referred to as the “Releasees”) generally from all
claims, demands, debts, damages and liabilities of every name and nature, known
or unknown (“Claims”) that, as of the date when Executive signs this Agreement,
Executive has, ever had, now claims to have or ever claimed to have had against
any or all of the Releasees. This release includes, without limitation, all
Claims: relating to Executive’s employment by and termination of employment with
the Company; of wrongful discharge; of breach of contract; of breach of the
Prior Employment Agreement; of retaliation or discrimination under federal,
state or local law of the United States (including, without limitation, Claims
of age discrimination or retaliation under the Age Discrimination in Employment
Act, Claims of disability discrimination or retaliation under the Americans with
Disabilities Act, and Claims of discrimination or retaliation under Title VII of
the Civil Rights Act of 1964); under any other federal or state statute; of
defamation or other torts; of violation of public policy; for wages, bonuses,
incentive compensation, stock, stock options, vacation pay or any other
compensation or benefits; and for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees; provided, however, that this release
shall not affect his rights under this Agreement (including Executive’s rights
under the other agreements to the extent referred to in Section 19). As a
material inducement to the Company to enter into this Agreement, Executive
represents that he has not assigned to any third party and has not filed with
any agency or court any Claim released by this Agreement.

6. Disclosure of Outside Activities. Attached as Exhibit A is a comprehensive
list of all outside professional activities with which Executive is currently
involved or reasonably expects to become involved. In the event the Executive
performs any professional services for any person or entity other than the
Company either during Executive’s employment (including, without limitation
during the Continued Employment Period) Executive will promptly amend and return
Exhibit A to the Board.

7. Tax Treatment. The Company shall treat Executive as an employee for tax
purposes and shall undertake, consistent therewith, to make deductions,
withholdings and tax reports with respect to payments and benefits under this
Agreement to the extent that it reasonably and in good faith determines that it
is required to make such deductions, withholdings and tax reports. Payments
under this Agreement shall be subject to any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate Executive for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment or
benefit.

8. Return of Property. Executive acknowledges that all documents, records,
apparatus, equipment and other physical property which were furnished or will be
furnished to Executive in connection with his employment at the Company remain
and will remain the sole

 

4



--------------------------------------------------------------------------------

property of the Company. Executive will return to the Company all such materials
and property when requested by the Company. In any event, Executive will return
all such materials and property on or upon termination of employment.

9. Restrictive Covenants.

(a) Noncompetition and Nonsolicitation. During the Executive’s employment with
the Company and for twelve (12) months thereafter, regardless of the reason for
the ending of Executive’s employment, Executive (i) will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any business
activity anywhere in the United States or Europe that develops, manufactures or
markets any products, or performs any services, that are otherwise competitive
with or similar to the products or services of the Company, or products or
services that the Company or its subsidiaries or corporate affiliates (the
“Company” for purposes of this Section 9), has under development or that are the
subject of active planning at any time during Executive’s employment (a
“Competing Business”); and (ii) will refrain from directly or indirectly
employing, attempting to employ, contracting with, recruiting or otherwise
soliciting, inducing or influencing any employee to leave employment with the
Company or any subsidiary of Company other than general solicitations of
employment not directly targeting employees of the Company, (such as through
general advertisements, search firms, etc.), and (iii) will refrain from
soliciting or encouraging any independent contractor to terminate or otherwise
modify adversely its business relationship with the Company or any of it
subsidiaries. The Executive understands that the restrictions set forth in this
Section 9 are intended to protect the Company’s interest in its Confidential
Information and established employee, customer and supplier relationships and
goodwill, and agrees that such restrictions are reasonable and appropriate for
this purpose. Notwithstanding the foregoing, the Executive may own up to one
percent (1%) of the outstanding stock of a publicly held corporation, which
constitutes or is affiliated with a Competing Business.

(b) Confidential Information. In the course of performing services on behalf of
the Company, Executive has had and from time to time will have access to
Confidential Information (as defined below). Executive agrees (a) to hold the
Confidential Information in strict confidence, (b) not to disclose the
Confidential Information to any person (other than in the ordinary course of the
Company’s business or for the intended sole benefit of the Company or its
affiliates), and (c) not to use, directly or indirectly, any of the Confidential
Information for any purpose other than on behalf of the Company. All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, that are furnished to Executive by the
Company or are produced by Executive in connection with Executive’s employment
will be and remain the sole property of the Company. Upon the termination of
Executive’s employment with the Company for any reason and as and when otherwise
requested by the Company, all Confidential Information (including, without
limitation, all data, memoranda, customer lists, notes, programs and other
papers and items, and reproductions thereof relating to the foregoing matters)
in Executive’s possession or control, shall be immediately returned to the
Company. In Executive’s work for the Company, Executive will not (and the
Company will not require Executive to) disclose or make use of any information
in violation of any agreements with or rights of any such previous Company or
other party, and Executive will not (and the Company will not require Executive
to) bring to the

 

5



--------------------------------------------------------------------------------

premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party. Executive recognizes that the Company and its affiliates claim a
proprietary interest in all of the information described in Section 9(b) and
claims the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company and Executive in writing. Executive expressly agrees that any products,
inventions, discoveries or improvements made by Executive in the course of
Executive’s employment, including any of the foregoing which is based on or
arises out of the information described in this Section 9, shall be the property
of and inure to the exclusive benefit of the Company. Executive further agrees
that any and all products, inventions, discoveries or improvements developed by
Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of his employment, or involving the use of the
time, materials or other resources of the Company or its affiliates, shall be
promptly disclosed to the Company and shall become the exclusive property of the
Company, and Executive shall execute and deliver any and all documents necessary
or appropriate to implement the foregoing. Executive agrees, while he is
employed by the Company, to offer or otherwise make known or available to it, as
directed by the Board of Directors of the Company and without additional
compensation or consideration, any business prospects, contracts or other
business opportunities that Executive may discover, find, develop or otherwise
have available to Executive in the Company’s industry and further agrees that
any such prospects, contacts or other business opportunities shall be the
property of the Company. For purposes of this Agreement: the term “Confidential
Information” shall mean information belonging to the Company which is of value
to the Company with respect to which Company has right in the course of
conducting its business and the disclosure of which could result in a
competitive or other disadvantage to the Company . Confidential Information
includes information, whether or not patentable or copyrightable, in written,
oral, electronic or other tangible or intangible forms, stored in any medium,
including, by way of example and without limitation, trade secrets, ideas,
concepts, designs, configurations, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts processes, techniques,
formulas, software, improvements, inventions, data, know-how, discoveries,
copyrightable materials, marketing plans and strategies, sales and financial
reports and forecasts, customer lists, studies, reports, records, books,
contracts, instruments, surveys, computer disks, diskettes, tapes, computer
programs and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Company. Confidential
Information includes information developed by Executive in the course of
Executive’s employment by the Company, as well as other information to which
Executive may have access in connection with Executive’s employment.
Confidential Information also includes the confidential information of others
with which the Company has a business relationship. Notwithstanding the
foregoing, Confidential Information does not include (i) information in the
public domain or known in the industry, unless due to Executive’s breach of
duties, or (ii) information which Executive is obligated to disclose by law,
subpoena or court order and in such instance, only after providing the Company
with advance written notice to the extent practicable in order to allow the
Company to seek a protective order enjoining such disclosure.

(c) Injunction. It is specifically understood and agreed that this Agreement is
intended to confer a benefit, directly or indirectly, on the Company, and its
direct and indirect

 

6



--------------------------------------------------------------------------------

subsidiaries and corporate affiliates, and that any breach of the provisions of
this Agreement by Executive will result in irreparable injury to the Company,
that the remedy at law alone will be an inadequate remedy for such breach and
that, in addition to any other remedy it may have, the Company or its
subsidiaries shall be entitled to enforce the specific performance of this
Agreement by Executive through both temporary and permanent injunctive relief
without the necessity of posting a bond or proving actual damages, but without
limitation of their right to damages and any and all other remedies available to
them, it being understood that injunctive relief is in addition to, and not in
lieu of, such other remedies. Accordingly, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company.

10. Nondisparagement. Executive agrees not to make any disparaging statements
concerning the Company or any of its affiliates or their products or services,
current or former officers, directors, shareholders, employees or agents.
Executive further agrees not to take any actions or conduct himself any way that
would reasonably be expected to affect adversely the reputation or goodwill of
the Company or any of its affiliates or their products or services or any of its
current or former officers, directors, shareholders, employees or agents.

11. Future Cooperation. During his employment and thereafter, Executive agrees
to cooperate reasonably with the Company and all of its affiliates and related
entities, including its and their outside counsel, in connection with the
contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes Executive may have knowledge
or information. Executive further agrees to make himself available at mutually
convenient times during and outside of regular business hours as reasonably
deemed necessary by the Company’s counsel. Executive agrees to appear without
the necessity of a subpoena and to testify truthfully in any legal proceedings
in which the Company calls his as a witness. It is understood that the
post-employment requirements of this Section 11 shall not interfere with the
Executive’s other employment activities and that Executive will be compensated
for any such post-employment cooperation at hourly rate to mutually agreed to by
the Company and the Executive.

12. Legal Representation. This Agreement is a legally binding document and his
signature will commit Executive to its terms. Executive acknowledges that he has
been advised to discuss all aspects of this Agreement with his attorney, and
that he has in fact consulted with counsel and that he fully understands all of
the provisions of this Agreement and that he is voluntarily entering into this
Agreement.

13. Absence of Reliance. In signing this Agreement, Executive is not relying
upon any promises or representations made by anyone at or on behalf of the
Company.

14. Non-Admission. This Agreement shall not in any way be construed as an
admission by the Company of any liability or any act of wrongdoing whatsoever
against Executive. The Company specifically disclaims any liability or
wrongdoing whatsoever against Executive or any other person on the part of the
Company, its affiliates, and their current and former agents, employees and
shareholders.

 

7



--------------------------------------------------------------------------------

15. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement or
portions of the Agreement that have been incorporated by reference) shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

16. Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

17. Enforcement.

(a) Jurisdiction. Executive and the Company hereby agree that the courts of the
State of Connecticut shall have the exclusive jurisdiction to consider any
matters related to this Agreement, including without limitation any claim for
violation of this Agreement. With respect to any such court action, Executive
(i) submits to the jurisdiction of such courts, (ii) consents to service of
process, and (iii) waives any other requirement (whether imposed by statute,
rule of court or otherwise) with respect to personal jurisdiction or venue.

(b) Relief. Executive agrees that it would be difficult to measure any harm
caused to the Company that might result from any breach by Executive of his
promises set forth in Sections 8 or 9, 10 or 11 and that in any event money
damages would be an inadequate remedy for any such breach. Accordingly, if
Executive breaches, or proposes to breach, any portion of his obligations under
Sections 8, 9, 10 or 11 the Company shall be entitled, in addition to all other
remedies it may have, to an injunction or other appropriate equitable relief to
restrain any such breach, without showing or proving any actual damage to the
Company and without the necessity of posting a bond.

18. Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the

19. State of Connecticut without regard to conflict of laws principles. In the
event of any dispute, this Agreement is intended by the parties to be construed
as a whole, to be interpreted in accordance with its fair meaning, and not to be
construed strictly for or against either Executive or the Company or the
“drafter” of all or any portion of this Agreement.

20. Entire Agreement. This Agreement, the Stock Option Plan, the Equity Award
Agreements, the Restrictive Covenants, the provisions of the Prior Employment
Agreement specifically referred to in Section 1 (only to the extent applicable
prior to the New CEO Commencement Date), Sections 17 and 18 of the Prior
Employment Agreement and the Indemnification Agreement between the Company and
the Executive constitute the entire agreement between Executive and the Company
and supersede any previous agreements or understandings between Executive and
the Company relating to the subject matter herein.

 

8



--------------------------------------------------------------------------------

21. Time for Consideration and Effective Date. Executive acknowledges and agrees
that he had the opportunity to consider this Agreement for more than twenty-one
(21) days before signing it (the “Consideration Period”) and that no
modifications to this Agreement had the effect of restarting the Consideration
Period. To accept this Agreement, Executive must sign and return this Agreement
to Joseph Zakrzewski, Executive Chairman. This Agreement shall become effective
upon execution by both parties (the “Effective Date”).

22. Attorneys’ Fees. Each party shall bear his or its own costs and attorney’s
fees in connection with the negotiation and drafting of this Agreement. In the
event of any legal action to enforce this Agreement, including those provisions
that have been incorporated by reference, the party that prevails in such action
shall be entitled to recover his, or its attorney’s fees and costs from the
non-prevailing party or parties.

23. No Transfer. Executive represents that he has not assigned or transferred,
or purported to assign or transfer, to any person or entity, any Claim against
any of the Releasees or any portion thereof or interest therein.

24. Binding Nature of Agreement. This Agreement shall be binding upon each of
the parties and upon the heirs, administrators, representatives, executors,
successors and assigns of each of them, and shall inure to the benefit of each
party and to the heirs, administrators, representatives, executors, successors,
and assigns of each of them.

25. Modification of Agreement. This Agreement may be amended, revoked, changed,
or modified only upon a written agreement executed by both parties. No waiver of
any provision of this Agreement will be valid unless it is in writing and signed
by the party against whom such waiver is charged.

26. Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.

 

9



--------------------------------------------------------------------------------

27. Definition. For purposes of this Agreement, the term “Company” shall include
the Company and its affiliated and related entities, and its and their
respective predecessors, successors and assigns.

This Agreement has been executed as a sealed instrument by Executive and the
Company.

EXECUTIVE

 

/s/ Declan Doogan

   

8/16/2010

Declan Doogan     Date AMARIN CORPORATION     By:  

/s/ Colin Stewart

   

8/16/2010

  Colin Stewart     Date   President and CEO    

 

10



--------------------------------------------------------------------------------

EXHIBIT A

 

To:   Amarin Corporation, Board of Directors      From:   Declan Doogan    Date:
 

 

   SUBJECT:   Disclosure Outside Activities   

The following is a complete list of all outside professional activities with
which I am currently involved or reasonably expect to become involved in during
my employment with Amarin. I understand that, in the event that I become
involved in any professional activities during my employment by Amarin after I
submit this Disclosure, I will promptly supplement and return this disclosure,
as amended, to the Board.

 

 

 

 

 

 

 

 

Acknowledged and Agreed:

/s/ Declan Doogan

Declan Doogan

 

11



--------------------------------------------------------------------------------

Appendix A

Positions held as of August 16, 2010

 

Entity

 

Business

 

Position

 

Developing Products in

CV and Lipids?

WeAreUS

  Social Networking   President and Founder   No

Sosei

  Japanese Pharma   Board Member   No

PVRI

 

Academic Network of

Cardiologist specialists in Pulmonary Hypertension

  Board Member   No

Harvard, Glasgow and Kitasato Universities

  Medical Schools   Visiting Professorships   No

Prometheus Laboratories

  Pharma Diagnostics and GI Onc products   R&D advisor   No

Trojantec

  Start up oncology company   Board member-investor   No

Alimentary Health

  Probiotic company GI   Advisor-investor   No